Title: To John Adams from Mathew Carey, 26 February 1824
From: Carey, Mathew
To: Adams, John


				
					Dear Sir,
					Philada. Feb 26. 1824
				
				I send you by this Mail, & request your acceptance of, some of my recent publications, in the defence of the only true interest of the Country, so lamentably ill understood by our statesmen.The flattering approbation, with which you have honoured some of my efforts in this great & glorious cause, induces me to hope that these will prove acceptable.I remain, very respectfully, / Your obt. hble. Servt
				
					Mathew Carey
				
				
			